DETAILED ACTION

The following is a non-final office action is response to communications received on 02/25/2021.  Claims 19-22, 24, 27, 28 & 30 are currently pending and addressed below.  Claims 1-18, 23, 25, 26 & 29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/20/2020 have been fully considered but they are not persuasive.
On pages 5-6, applicant argues that the figures properly support the claim limitations.  And that FIG. 11 illustrates a set of longitudinally extending regions and a 
The examiner respectfully disagrees.  While it is understood that “different does not mean non-overlapping or non-intersecting”, the claimed first and second set of regions have not been identified, referenced or further narrowed.  Without identifying and/or illustrating the claimed sets of regions the drawings do not show every feature of the invention specified in the claims, as required by 37 CFR 1.83(a).  
On page 6, applicant argues that the claims are sufficiently enabled.  Arguing that Anisotropic means having a physical property that has a different value when measured in different directions.  The applicant cites wood as an example of an anisotropic material. A simple example is wood, which is stronger along the grain than across it. Such a physical property is not always associated with every multidimensional framework. Some frameworks will produce stiffness properties the same in all directions, and it is not enough that some variations may exist in the framework. Randomized differences in a framework likely produces a uniform multidimensional stiffness profiles - hence Applicant has described the invention in some cases as probabilistic language. For example, while it MAY be possible for atmospheric molecules to all accumulate in one corner of a room, absent intentional modification or alteration of the environment. It is not enough that a framework exists or that there may be some variations in portions of the framework - the claims recite a subset of multidimensional frameworks that are configured as recited.  Further, applicant argues that Paragraph [0069] of the present application describes use of additive manufacturing of modifying material structures in a controlled manner to introduce an 
The examiner respectfully disagrees.  While the term anisotropic is a well-known term in the art, the specification still does not provide enablement for how the claimed anisotropic property is established.  Merely defining what an anisotropic material is and disclosing that the device may be made from additive manufacturing does not cure the issues set forth in the enablement rejection.  After thoroughly mining the specification, it remains unclear exactly how, if not solely provided by the structures and orientations detailed in the figures, the claimed device can comprise an asymmetric/anisotropic stiffness.  The applicant believes this property is attainable with “appropriate design and implementation”, but gives no mention of what exact design components or variables constitute said design.  Further, the use of “believes” and “may provide” in applicant’s arguments lead the examiner to question whether applicant was in possession of the invention as claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24, 27-28 & 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 19 requires that a multi-dimensional framework configured to produce an anisotropic stiffness property within said unitary structure.  Similarly, Claim 20 requires a multi-dimensional asymmetric stiffness framework established within said elongate unitary structure.  However, the specification and figures fail to provide an explanation as to how said a multi-dimensional framework produces either the claimed anisotropic stiffness or the asymmetric stiffness.  There is no indication of the device material (e.g., ribs, planks, and unitary structure), associated testing(s), component dimensions, component spacing(s), and/or force/impact requirements, which would result in the claimed anisotropic stiffness.  
Claim 19-22, 24, 27-28 & 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed supra, the specification and figures fail to provide an explanation as to how said anisotropic stiffness or said asymmetric stiffness properties are provided.  The specification merely discloses a method of making the invention using the same functional limitations and/or mechanical anisotropic stiffness; (2) associated testing(s) detailing the extent, location or magnitude of the claimed anisotropic stiffness; (3) any component dimensions, ratios, spacing(s), orientations which would result in the claimed anisotropic stiffness; or (4) any force/impact requirements during implantation, that would result in the claimed anisotropic stiffness.  
Thus, the specification fails to teach one of ordinary skill how to make and/or use the full scope of the invention as claimed without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-22, 24, 27-28 & 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 states, “a multi-dimensional framework established in situ within said elongate unitary structure with said multi-dimensional framework configured to produce an anisotropic stiffness property within said elongate unitary structure.”  This limitation is unclear as the limitation merely states a function or property (an anisotropic stiffness) without providing any indication about how the function is performed or the property is obtained.  The recited function/property does not follow from the structure recited in the a multi-dimensional framework configured to produce an asymmetric stiffness.  Appropriate correction is required.
Claim 20 states, “a multi-dimensional asymmetric stiffness framework established in situ within said elongate unitary structure.”  This limitation is unclear as the limitation merely states a function or property (an asymmetric stiffness) without providing any indication about how the function is performed or the property is obtained.  The recited function/property does not follow from the structure recited in the claim so it is unclear whether the function/property requires some other structure or is simply a result of operating the implant in a certain manner.  Further, after thoroughly mining the specification, it is unclear what exactly is meant by a multi-dimensional asymmetric stiffness framework.  Appropriate correction is required.
Claim 21 recites the limitation “wherein said multi-dimensional asymmetric stiffness framework includes a first set of regions” and “wherein said multi-dimensional asymmetric stiffness framework includes a second set of regions”.  Upon examination of the figures and specification, it is unclear what could reasonably interpreted as the first and second sets of regions of the device.  The examiner assumes applicant is claiming the function(s)/structure(s) associated with Figure 11.  However, there is no recitation of either of first or second region and both the ribs (1105) and the planks (1110) appear to both run through the same portions.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second set of regions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-22, 24, 27-28 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 2008/0255560).
Regarding Claim 19, as best understood (see 112 rejection supra), Myers teaches an implant (Figs 16 & 17) for installation into a medullary cavity (120) of a bone (100) comprising: 
an elongate unitary structure (230) configured for installation into the medullary cavity (120) of the bone (100); and
a multi-dimensional framework (the interiors of components 232 and 234) established in situ within said elongate unitary structure with said multi-dimensional framework configured to produce an anisotropic stiffness property within said elongate unitary structure.  
As the device illustrated in Myers (Figs 16 & 17) is asymmetrical, it is reasonably interpreted to have the claimed anisotropic stiffness.  Further, claiming that the multi-dimensional framework is established prior to insertion is a situational limitation that fails to further limit the structure of the device.  The amended claim relies on a method 
Regarding Claim 20, as best understood (see 112 rejection supra), Myers teaches an implant (Figs 16 & 17) for installation into a medullary cavity (120) of a bone (100) comprising: 
an elongate unitary structure (230) configured for installation into the medullary cavity (120) of the bone (100); and
a multi-dimensional asymmetric stiffness framework (the interiors of components 232 and 234) established in situ within said elongate unitary structure.
As the device illustrated in Myers (Figs 16 & 17) is asymmetrical, it is reasonably interpreted to have the claimed asymmetric stiffness.  Further, claiming that the multi-dimensional framework is established prior to insertion is a situational limitation that fails to further limit the structure of the device.  The amended claim relies on a method limitation to further define a product claim.  In so far as the limitation(s) further the structure, they have been considered, however they receive no patentable weight.  
Regarding Claim 21, as best understood (see 112 rejection supra), Myers teaches wherein said multi-dimensional asymmetric stiffness framework includes a first set of regions (including 232), wherein said multi- dimensional asymmetric stiffness framework includes a second set of regions (including 234) different from said first set of regions, and wherein said regions are cooperatively configured to produce said multi-dimensional asymmetric stiffness framework.  
Regarding Claims 22 & 24, as best understood (see 112 rejection supra), Myers teaches wherein said elongate unitary structure defines a longitudinal axis, wherein said 
Regarding Claim 27, as best understood (see 112 rejection supra), Myers teaches wherein said elongate unitary structure includes a proximate end, a distal end spaced apart from said proximate end, and a body extending between said ends, said body defining an external surface (Fig 16 & 17).
Regarding Claim 28, as best understood (see 112 rejection supra), Myers teaches wherein said framework includes a portion disposed in said body (as discussed in the rejection of claim 20).  
Regarding Claim 30, as best understood (see 112 rejection supra), Myers teaches wherein said body defines a longitudinally extending cavity (Figs 16 & 17).
Claim(s) 19-22, 24, 27-28 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (US 2005/0015154).
Regarding Claim 19, as best understood (see 112 rejection supra), Lindsey teaches an implant (Figs 2, 4 & 6) for installation into a medullary cavity [0058] of a bone comprising: 
an elongate unitary structure (Figs 2, 4 & 6) configured for installation into the medullary cavity of the bone; and

As the device illustrated in Lindsey (Figs 2-4, 6 & 8) is asymmetrical [0044] & comprises fenestrations of varying size and geometry [0046], it is reasonably interpreted to have the claimed anisotropic stiffness.  Further, claiming that the multi-dimensional framework is established prior to insertion is a situational limitation that fails to further limit the structure of the device.  The amended claim relies on a method limitation to further define a product claim.  In so far as the limitation(s) further the structure, they have been considered, however they receive no patentable weight.  
Regarding Claim 20, as best understood (see 112 rejection supra), Lindsey teaches an implant (Figs 2, 4 & 6) for installation into a medullary cavity [0058] of a bone comprising: 
an elongate unitary structure (Figs 2, 4 & 6) configured for installation into the medullary cavity of the bone; and
a multi-dimensional asymmetric stiffness framework (Fig 2 and [0043] teach the use of multiple shells comprising at least inner and outer shells) established in situ within said elongate unitary structure.
As the device illustrated in Lindsey (Figs 2-4, 6 & 8) is asymmetrical [0044] & comprises fenestrations of varying size and geometry [0046], it is reasonably interpreted to have the claimed asymmetric stiffness.  Further, claiming that the multi-dimensional framework is established prior to insertion is a situational limitation that fails to further 
Regarding Claim 21, as best understood (see 112 rejection supra), Lindsey teaches wherein said multi-dimensional asymmetric stiffness framework includes a first set of regions (including vertically/longitudinally oriented strut-like fenestrations), wherein said multi- dimensional asymmetric stiffness framework includes a second set of regions (including horizontally/radially oriented strut-like fenestrations) different from said first set of regions, and wherein said regions are cooperatively configured to produce said multi-dimensional asymmetric stiffness framework.  
Regarding Claims 22 & 24, as best understood (see 112 rejection supra), Lindsey teaches wherein said elongate unitary structure defines a longitudinal axis, wherein said multi-dimensional asymmetric stiffness framework includes a first set of structures (including vertically/longitudinally oriented strut-like fenestrations) defined in situ within said elongate unitary structure, and wherein said multi-dimensional asymmetric stiffness framework includes a second set of structures (including horizontally/radially oriented strut-like fenestrations) defined in situ within said elongate unitary structure; with said first set of structures extending parallel (Fig 6) to said longitudinal axis; and with said second set of structures extending in a plane perpendicular to said longitudinal axis (Figs 2 & 6).  
Regarding Claim 27, as best understood (see 112 rejection supra), Lindsey teaches wherein said elongate unitary structure includes a proximate end, a distal end 
Regarding Claim 28, as best understood (see 112 rejection supra), Lindsey teaches wherein said framework includes a portion disposed in said body (as discussed in the rejection of claim 20 and illustrated in Fig 2).  
Regarding Claim 30, as best understood (see 112 rejection supra), Lindsey teaches wherein said body defines a longitudinally extending cavity (Fig 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774